third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi hldamazo postf-111979-17 uilc date date to thomas r mackinson associate area_counsel san francisco group small_business self-employed attn cameron w carr from leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries subject gift_tax examination this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend donor corporation a corporation b_trust shares date date issue -------------------------------------------------------------- ------------------------------------------------------------------------- --------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------- ------------------------------------------ postf-111979-17 whether under the circumstances described below the hypothetical willing buyer and seller of shares in a publicly-traded company would consider a pending merger when valuing stock for gift_tax purposes conclusion yes under the fair_market_value standard the hypothetical willing buyer and seller of a publicly-traded company would consider a pending merger when valuing stock for gift_tax purposes facts donor is a co-founder and chairman of the board_of corporation a a publicly-traded corporation on date donor transferred shares to trust a newly-formed grantor_retained_annuity_trust with a ------------ term with a remainder to his children ------------- later on date after the market closed corporation a announced a merger with corporation b the merger was the culmination of -------------- negotiations with multiple parties and then -------------------- before the date transfer exclusive negotiations with corporation b on the ----- day of trading after the merger was announced the value of the corporation a stock increased substantially though less than the agreed merger price the merger was consummated more than ----------------- after date the internal_revenue_service has reviewed the underlying transaction documents from the year preceding the merger such documents include the corporation a and corporation b exclusivity agreement correspondence between corporation a and corporation b and board meeting minutes the record as compiled to date supports the position that as of date the hypothetical willing buyer of the stock could have reasonably foreseen the merger and anticipated that the price of corporation a stock would trade at a premium law sec_2512 of the code provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_25_2512-1 of the gift_tax regulations provides in part that if a gift is made in property its value at the date of the gift shall be considered the amount_of_the_gift the value of the property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-2 generally provides that the value of stocks and bonds is the fair_market_value per share or bond on the date of the gift postf-111979-17 sec_25_2512-2 provides in relevant part that if there is a market for stocks or bonds on a stock exchange in an over-the-counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share or bond sec_25_2512-2 provides in relevant part that in cases in which it is established that the value per bond or share of any security determined on the basis of the selling or bid and asked prices as provided under sec_25_2512-2 does not represent the fair_market_value thereof then some reasonable modification of the value determined on that basis or other relevant facts and elements of value shall be considered in determining fair_market_value the value of property for federal transfer_tax purposes is a factual inquiry wherein the trier of fact must weigh all relevant evidence and draw appropriate inferences to arrive at the property’s fair_market_value 120_tc_174 rev’d on other grounds 458_f3d_564 7th cir citing 323_us_119 for this purpose fair_market_value is the price that a hypothetical willing buyer would pay a hypothetical willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 revrul_59_60 1959_1_cb_237 the valuation of property is a question of fact see redstone v commissioner tcmemo_2015_237 the willing buyer and willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the donor and the donee see estate of 120_tc_358 rev’d on other grounds 461_f3d_614 5th cir 94_tc_193 the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage newhouse t c pincite the principle that the hypothetical willing buyer and seller are presumed to have reasonable knowledge of relevant facts affecting the value of property at issue applies even if the relevant facts at issue were unknown to the actual owner of the property estate of kollsman v commissioner tcmemo_2017_40 appeal docketed no 9th cir date moreover both parties are presumed to have made a reasonable investigation of the relevant facts id thus in addition to facts that are publicly available reasonable knowledge includes those facts that a reasonable buyer or seller would uncover during the course of negotiations over the purchase_price of the property id moreover a hypothetical willing buyer is presumed to be reasonably informed and prudent and to have asked the hypothetical willing seller for information that is not publicly available estate of kollsman supra postf-111979-17 generally a valuation of property for federal transfer_tax purposes is made as of the valuation_date without regard to events happening after that date 279_us_151 subsequent events may be considered however if they are relevant to the question of value estate of noble v commissioner tcmemo_2005_2 n federal_law favors the admission of probative evidence and the test of relevancy under the federal rules of evidence is designed to achieve that end id thus a post-valuation date event may be considered if the event was reasonably foreseeable as of the valuation_date 885_f2d_561 9th cir 120_tc_174 furthermore a post-valuation date event even if unforeseeable as of the valuation_date also may be probative of the earlier valuation to the extent that it is relevant to establishing the amount that a hypothetical willing buyer would have paid a hypothetical willing seller for the subject property as of the valuation_date see 88_tc_38 in silverman v commissioner tcmemo_1974_285 aff’d 538_f2d_927 2d cir cert_denied 431_us_938 the petitioners gifted shares of preferred_stock while in the process of reorganizing with the intent to go public the tax_court rejected the expert testimony presented by the petitioners because the expert failed to take into account the circumstances of the future public sale in 174_f3d_997 9th cir aff’g 108_tc_244 the appellate court considered the issue of whether the tax_court correctly held that taxpayers were liable for gain in appreciated stock under the anticipatory_assignment_of_income doctrine in ferguson taxpayers owned percent of ahc and served as officers and on the board_of directors in late and early the ahc board_of directors contacted and eventually authorized goldman sachs co to find a purchaser of ahc and to assist in the negotiations by date goldman sachs had found four prospective purchasers shortly thereafter ahc entered into a merger agreement with dci holdings inc with the taxpayers abstaining from the vote the ahc board unanimously approved the merger agreement on date the tender offer was started on august taxpayers with the help of their broker executed a donation-in-kind record with respect to their intention to donate stock to a charity and two foundations on date the charity and the foundations tendered their stock on date the final shares were tendered and on date the merger was completed the court concluded that the transfers to charity and the foundations occurred after the shares in ahc had ripened from an interest in a viable corporation into a fixed_right to receive cash and the merger was practically certain to go through in particular the court noted that t he tax_court really only needed to ascertain that as of the valuation_date the surrounding circumstances were sufficient to indicate that the tender offer and the merger were practically certain to proceed by the time of their actual deadlines - several days in the future ferguson f 3d pincite consequently the assignment_of_income_doctrine applied and the taxpayers realized gain when the shares were disposed of by charity and the foundations postf-111979-17 the current case shares many factual similarities with ferguson including the targeted search by the board_of directors of corporation a to find merger candidates the exclusive negotiations with corporation b immediately before the final agreement the generous terms of the merger and an agreement that was practically certain to go through while the ferguson opinion deals exclusively with the assignment_of_income_doctrine it also relies upon the proposition that the facts and circumstances surrounding a transaction are relevant to the determination that a merger is likely to go through see bank one and kollsman supra the current case presents an analogous issue that is whether the fair_market_value of the stock should take into consideration the likelihood of the merger as of the date transfer of shares to trust the ferguson and silverman opinions as considered by the tax_court and the second and ninth circuit courts of appeal support the conclusion that the value of stock in corporation a must take into consideration the pending merger accordingly a value determined on the basis of the selling_price as provided under sec_25_2512-2 does not represent the fair_market_value of shares as of the valuation_date pursuant to sec_25_2512-2 other relevant facts and elements of value must be considered in determining fair_market_value under the fair_market_value standard as articulated in sec_25_2512-1 the hypothetical willing buyer and willing seller as of date would be reasonably informed during the course of negotiations over the purchase and sale of shares and would have knowledge of all relevant facts including the pending merger indeed to ignore the facts and circumstances of the pending merger would undermine the basic tenets of fair_market_value and yield a baseless valuation case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
